PER CURIAM.
This is an interlocutory appeal from a temporary restraining order against appellant prohibiting the sale of certain publications or the showing of certain films alleged to be obscene.
We have carefully read the record and briefs and heard oral argument of counsel for both parties, and from our consideration thereof we are of the opinion, and so hold, that the order appealed from should be and is affirmed, and the interlocutory appeal is dismissed.
SPECTOR, C. J., and WIGGINTON and JOHNSON, JJ., concur.